                 Case: 1:16-cv-08727 Document #: 345 Filed: 02/21/20 Page 1 of 3 PageID #:1458
                        Case MDL No. 2492 Document 181 Filed 02/21/20 Page 1 of 3
Judge: John Z. Lee
Magistrate Judge: M. David Weisman
Filed: 2/21/2020                              UNITED STATES JUDICIAL PANEL
Case #'s: (See Schedule Below) INS                         on
bg                                             MULTIDISTRICT LITIGATION



                IN RE: NATIONAL COLLEGIATE ATHLETIC
                ASSOCIATION STUDENT−ATHLETE
                CONCUSSION INJURY LITIGATION                                                            MDL No. 2492



                                                  (SEE ATTACHED SCHEDULE)



                                       CONDITIONAL TRANSFER ORDER (CTO −26)



               On December 18, 2013, the Panel transferred 1 civil action(s) to the United States District Court for
               the Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
               U.S.C. § 1407. See 988 F.Supp.2d 1373 (J.P.M.L. 2013). Since that time, 463 additional action(s)
               have been transferred to the Northern District of Illinois. With the consent of that court, all such
               actions have been assigned to the Honorable John Z. Lee.

               It appears that the action(s) on this conditional transfer order involve questions of fact that are
               common to the actions previously transferred to the Northern District of Illinois and assigned to
               Judge Lee.

               Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
               Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
               Northern District of Illinois for the reasons stated in the order of December 18, 2013, and, with the
               consent of that court, assigned to the Honorable John Z. Lee.

               This order does not become effective until it is filed in the Office of the Clerk of the United States
               District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
               stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
               Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:
                   Feb 21, 2020



                                                                       John W. Nichols
                                                                       Clerk of the Panel
        Case: 1:16-cv-08727
               Case MDL No.Document #: 345 Filed:
                            2492 Document    181 02/21/20 Page 2 of
                                                  Filed 02/21/20    3 PageID
                                                                 Page  2 of 3 #:1459




        IN RE: NATIONAL COLLEGIATE ATHLETIC
        ASSOCIATION STUDENT−ATHLETE
        CONCUSSION INJURY LITIGATION                                          MDL No. 2492



                          SCHEDULE CTO−26 − TAG−ALONG ACTIONS



          DIST     DIV.       C.A.NO.       CASE CAPTION


        INDIANA SOUTHERN

1:20cv1285 INS                              PATTERSON v. NATIONAL COLLEGIATE
                     1       19−05001       ATHLETIC ASSOCIATION et al
                                            ANDREWS v. NATIONAL COLLEGIATE
1:20cv1287 INS       1       20−00201       ATHLETIC ASSOCIATION
                                            KOPP v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1288 INS       1       20−00205       ASSOCIATION et al
                                            BARROW v. NATIONAL COLLEGIATE ATHLETIC
 1:20cv1290 INS      1       20−00357       ASSOCIATION
                                            BRADFORD v. NATIONAL COLLEGIATE
1:20cv1291 INS       1       20−00358       ATHLETIC ASSOCIATION et al
                                            HUMPHREY v. NATIONAL COLLEGIATE
1:20cv1292 INS       1       20−00359       ATHLETIC ASSOCIATION
                                            FARNELL v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1294 INS       1       20−00361       ASSOCIATION et al
                                            FORTE v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1295 INS       1       20−00362
                                            ASSOCIATION
                                            HALL v. NATIONAL COLLEGIATE ATHLETIC
 1:20cv1297 INS      1       20−00363       ASSOCIATION et al
1:20cv1298 INS
                                            DWOREK v. NATIONAL COLLEGIATE ATHLETIC
                     1       20−00364       ASSOCIATION
                                            KOLAK v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1299 INS       1       20−00366       ASSOCIATION et al
                                            PATTERSON v. NATIONAL COLLEGIATE
1:20cv1300 INS       1       20−00367       ATHLETIC ASSOCIATION et al
                                            QUINNEY v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1302 INS       1       20−00369       ASSOCIATION et al
                                            ABARE v. NATIONAL COLLEGIATE ATHLETIC
1:20cv1304 INS       1       20−00370       ASSOCIATION
1:20cv1306 INS
                                            HARTFORD v. NATIONAL COLLEGIATE
                     1       20−00371       ATHLETIC ASSOCIATION et al
1:20cv1307 INS
                                            POPE v. NATIONAL COLLEGIATE ATHLETIC
                     1       20−00372       ASSOCIATION
1:20cv1308 INS                              GILL v. NATIONAL COLLEGIATE ATHLETIC
                     1       20−00405       ASSOCIATION
1:20cv1309 INS       1       20−00407
Case: 1:16-cv-08727
       Case MDL No.Document #: 345 Filed:
                    2492 Document    181 02/21/20 Page 3 of
                                          Filed 02/21/20    3 PageID
                                                         Page  3 of 3 #:1460

                                    LUKE v. NATIONAL COLLEGIATE ATHLETIC
                                    ASSOCIATION et al
